Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept. 10, 2020 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 1, 4-8 and 10-17 are currently pending.
Claims 4-8 and 10-12 are amended.

 	Claims 2, 3 and 9 are cancelled.
New claims 16 and 17 have been added.  
	Claims 1, 4-8, 10-12, 16 and 17 have been considered on the merits.

Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC § 102 are withdrawn due to amendment.  New claim rejections under 35 USC § 102 have been added to address the claim amendments.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rotem et al. (US 2005/0136092 A1) (ref. of record).
With respect to claim 1, Rotem teaches an implantable medical device or chamber which contains a gel matrix (structure or carrier matrix) comprising of photosynthetic cells (0028, 0152, 0161 and 0167).  With respect to claim 1, Rotem teaches the device or chamber for growing cells and tissue (abstract and 0174).  With respect to claim 1, Rotem teaches the photosynthetic cells are unicellular algae (0028).  Further with respect to claim 1, Rotem teaches the photosynthetic cells are genetically engineered (0051).  
Although Rotem teaches the claimed use of the composition for implantation and measuring oxygen concentration (ex vivo use or in vivo use) (0028 and 0161) as recited in claims 11 and 12, respectively, the composition of the prior art is the same as that claimed by applicant.  Therefore, the intended use of the composition of photosynthetic cells is also inherent in the composition of photosynthetic cells of Rotem.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al. (US 2005/0136092 A1) (ref. of record) in view of Rasala et al. (Bioengineered Bugs, 2011).
claim 1, Rotem teaches an implantable medical device or chamber which contains a gel matrix (structure or carrier matrix) comprising of photosynthetic cells (0028, 0152, 0161 and 0167).  With respect to claim 1, Rotem teaches the device or chamber for growing cells and tissue (abstract and 0174).  With respect to claim 1, Rotem teaches the photosynthetic cells are unicellular algae (0028).  Further with respect to claim 1, Rotem teaches the photosynthetic cells are genetically engineered (0051).  
Although Rotem teaches the claimed use of the composition for implantation and measuring oxygen concentration (ex vivo use or in vivo use) (0028 and 0161) as recited in claims 11 and 12, respectively, the composition of the prior art is the same as that claimed by applicant.  Thus, the intended use of the composition of photosynthetic cells is also inherent in the composition of photosynthetic cells of Rotem.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Rotem does not teach the biodegradable structure or carrier matrix where the unicellular algae are from the genus Chlamydomonas as recited in claim 4, where the cells are Chlamydomonas reinhardtii as recited in claim 5, where at least some of the claim 10, or where the genetically engineered cells contain nucleic acids encoding for at least one pro-angiogenic factor as recited in claim 16.  However, Rasala teaches a composition of Chlamydomonas reinhardtii which are genetically engineered to produce human therapeutic proteins including vascular endothelial growth factor (VEGF), which stimulates formation of new blood vessels (bioactive molecule and pro-angiogenic) (pg. 50 abstract, Table 1, pg. 51 first para).  Additionally, Rasala teaches the advantages of microalgae are that they are easily transformed, they grow rapidly and to high densities, many species are considered safe, they are inexpensive to culture, can be scaled rapidly, and the chloroplasts can support expression of large, complex proteins that contain disulfide bonds (pg. 53 Col. 1 para. 2).  In further support, Rotem teaches the composition where the implanting chamber has a vascular growth factor applied to the area where the chamber is to be implanted to promote capillary growth in the vicinity of the implantation site, including VEGF and basic fibroblast growth factor (bFGF).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the composition of Rotem so that the genetically engineered unicellular algae is Chlamydomonas reinhardtii which expresses a therapeutic protein including a bioactive molecule and a pro-angiogenic protein for the benefits of using a species of algae known to be safe, that produces therapeutic proteins and that is inexpensive and easy to culture as taught by Rasala.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the composition of Rotem so that the genetically engineered unicellular algae is Chlamydomonas reinhardtii which expresses Chlamydomonas reinhardtii that expresses active VEGF.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Rotem so that the genetically engineered unicellular algae is Chlamydomonas reinhardtii which expresses a bioactive molecule and pro-angiogenic factor, since Rotem teaches the composition containing unicellular algae and applying pro-angiogenic factor/bioactive molecule to the site of implantation and Rasala teaches a composition of Chlamydomonas reinhardtii which expresses a pro-angiogenic factor/bioactive molecule.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 6-8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al. (US 2005/0136092 A1) (ref. of record) in view of Bloch et al. (Tissue Engineering, 2006) (ref. of record).
With respect to claim 1, Rotem teaches an implantable medical device or chamber which contains a gel matrix (structure or carrier matrix) comprising of photosynthetic cells (0028, 0152, 0161 and 0167).  With respect to claim 1, Rotem teaches the device or chamber for growing cells and tissue (abstract and 0174).  With respect to claim 1, Rotem teaches the photosynthetic cells are unicellular algae (0028).  claim 1, Rotem teaches the photosynthetic cells are genetically engineered (0051).  
Although Rotem teaches the claimed use of the composition for implantation and measuring oxygen concentration (ex vivo use or in vivo use) (0028 and 0161) as recited in claims 11 and 12, respectively, the composition of the prior art is the same as that claimed by applicant.  Thus, the intended use of the composition of photosynthetic cells is also inherent in the composition of photosynthetic cells of Rotem.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Rotem does not teach composition where the photosynthetic cells are encapsulated with a permeable immunologically inert material as recited in claim 6, where the permeable immunologically inert material is a natural or synthetic polymer as recited in claim 7, or where the polymer is a hydrogel or alginate as recited in claim 8.  However, Bloch teaches encapsulating photosynthetically active cells in alginate which is semipermeable and immunologically inert for the implantation of the cells into a tissue (pg. 337 first para. and pg. 338 Col. 1 para. 2).  Bloch further teaches an advantage of including photosynthetically active cells in methods of transplanting cells to tissues is 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rotem et al. (US 2005/0136092 A1) (ref. of record) in view of Ahmed et al. (Tissue Engineering, 2008) (ref. of record).
With respect to claim 1, Rotem teaches an implantable medical device or chamber which contains a gel matrix (structure or carrier matrix) comprising of photosynthetic cells (0028, 0152, 0161 and 0167).  With respect to claim 1, Rotem teaches the device or chamber for growing cells and tissue (abstract and 0174).  With respect to claim 1, Rotem teaches the photosynthetic cells are unicellular algae (0028).  Further with respect to claim 1, Rotem teaches the photosynthetic cells are genetically engineered (0051).  
Although Rotem teaches the claimed use of the composition for implantation and measuring oxygen concentration (ex vivo use or in vivo use) (0028 and 0161) as recited in claims 11 and 12, respectively, the composition of the prior art is the same as that claimed by applicant.  Thus, the intended use of the composition of photosynthetic cells is also inherent in the composition of photosynthetic cells of Rotem.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant 
Rotem does not teach the biodegradable structure or carrier matrix comprises a biofilm as recited in claim 17.  However, Ahmed teaches a biodegradable structure or carrier matrix that is a biofilm comprising cells and fibrin (pg. 202 Col. 2 para. 3).  Ahmed further teaches that fibrin glue is widely used to affix a variety of tissue-engineered constructs at the implantation site and spray application can be used to deliver an even and fine layer of fibrin (biofilm) (pg. 202 Col. 2 para. 3) and teaches coating synthetic membranes with fibrin glue to serve as a biomimetic surface for the adherence of cells (pg. 208 para. 1).  Additionally, Ahmed teaches the use of fibrin as a scaffold material for organ and tissue regeneration (abstract and pg. 199 para. 3) and teaches advantages of using fibrin are that it has high seeding efficiency, uniform cell distribution, adhesion capabilities and can be produced from the patient’s own blood and decrease the potential rick of foreign body reaction or infection (pg. 200 first para.).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the composition of Rotem to include a biofilm for the many benefits taught by Ahmed including affixing the device into the tissue, allowing adherence of cells, and seeding cells uniformly.  It would have been obvious to one of ordinary skill in the art to modify the composition of Rotem to include a biofilm, since biofilms were known to be used in compositions intended to be implanted to improve the biocompatibility of the implant as taught by Ahmed.  Furthermore, one of 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Sept. 10, 2020 have been fully considered but they are not persuasive.
With respect to the claim rejections under 35 U.S.C. § 102 and 103, Applicant argues that Griesbeck does not teach the claimed biodegradable structure or carrier matrix for growing tissue (Remarks pg. 4 para. 4 and 6).  The Applicant’s amendments limiting to a biodegradable structure or carrier matrix for growing tissue seeded with photosynthetic cells necessitated the withdrawal of the previous rejections.  Applicant’s arguments are drawn to Griesbeck failing to teach this new limitation.  However, this new limitation is addressed in the new rejection. 
With respect to the claim rejections under 35 U.S.C. § 103, Applicant argues that Morimoto is directed to methods of forming microcapsules and does not teach the limitation of a biodegradable structure or carrier matrix for growing tissue (Remarks pg. 4-5 bridging para.).  The Applicant’s amendments limiting to a biodegradable structure or carrier matrix for growing tissue seeded with photosynthetic cells necessitated the 
Applicant further argues that at the time of the invention, it was not appreciated that photosynthetic cells could be useful for providing oxygen for growing tissue until vascularization allows the survival of the tissue (Remarks pg. 5 para. 1).  However, this argument was not found to be persuasive, since the claimed composition is taught by the prior art as explained in the rejections.  


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632